DETAILED ACTION

This action is in response to filing for request for continued examination on 12/17/2020.
Claim listing filed on 07/16/2020 is considered with IDS submitted on 12/17/2020.

Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4-20 remain allowed.
The prior arts of record taken alone or in combination fail to suggest claimed invention for a system, a method, and a non-transitory computer-readable storage device, recited, in part, to include at least features, 
“a first view of the list of views to persist and to remain synchronized across a plurality of user interfaces, in response to an application state change of the application, and a second view of the list of views to change in response to the application state change of the application, wherein the first view comprises a highlighted portion to indicate the change in the second view in response to the application state change”, as recited in claim 1 and in the similar manner in independent claims 10 and 17.
Prior arts of record for addressing features in multiple user interface and model views and the IDS submitted, are considered; however, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 



TTV
January 15, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191